Baldwin, J.
The cross-complaint asked the Superior Court sitting in one county to grant a new- trial for newly-discovered evidence, in a cause which had gone into judgment before the Superior Court in another county. A petition or motion for a new trial must always be addressed to the court in which the verdict or judgment that it seeks to set aside was rendered. Adams v. Kellogg, 1 Root, 255. The appellant is right in his position that the provision in the Constitution (Art. Y., §1) for “a Superior Court,” means that there shall be one and only one tribunal by that name. It was, however, within the power of the General Assembly *432and in accordance with ancient usage to provide, as it has done, for holding sessions of this court in each county at stated times in each year, and for a separate clerk for each county, who shall keep a distinct set of records of all suits and proceedings brought and disposed of there. The judgment against the defendant entered up in the Superior Court for Litchfield county can only be set aside by proceedings before the same court in the same county, or on appeal from such proceedings.
New trials may be granted for legal cause. They may also be granted for equitable cause, when no legal ground for such relief is shown. Such a power is inherent in courts of equity, and is confirmed by General Statutes, § 1125. Carrington v. Holabird, 19 Conn. 84. But an application for such relief based on matters of equitable cognizance, must be brought to the court which rendered the original judgment, in the county where the record remains, if that court is competent to entertain it. The Superior Court for. Litchfield county has full equitable as well as legal jurisdiction, and is the only forum before which the defendant can ask for the new trial that he desires. Its record of a final judgment against him could not be impugned by the records of the court for another county, should these purport to show that this judgment had been set aside. The whole history of every cause must be found in the records of the court to which it was brought or into which it may have been legally removed.
The cross-complaint sought also an injunction against the further prosecution of the foreclosure suit before the Superior Court of New Haven county. General Statutes, § 775, provides that “all actions for equitable relief against causes pending or judgments rendered in the Superior Court, shall be brought to that court exclusively.” Had, therefore, the defendant instituted an independent action to enjoin against the prosecution of this foreclosure suit, on the ground that while he had no means of defeating the legal operation of the judgment and judgment lien, it was, under the circumstances, inequitable in the plaintiff to make such a use of them, he would properly have brought it to the Superior Court for *433New Haven county. It follows that a cross-complaint, based on similar grounds, would also be maintainable there. But the cross-complaint which he has filed rests on quite another ground. It sets up facts to show that the judgment ought to be set aside altogether, and founds its claim for relief on the averments that, in an action in which one of the principal questions was that as to his sanity, he failed to produce all the evidence against it which is now obtainable, and also by reason of his insanity refused to allow his counsel to make a proper defense, whence it followed that the jury came to a wrong conclusion. Obviously, the facts thus alleged can only be entitled to consideration as grounds for a new trial. They do not show that, while the judgment is unimpeachable and cannot be set aside, it is inequitable for the plaintiff to found upon it a judgment lien, and press for a foreclosure. On the contrary, the first and principal claim is that it may and should be set aside.
Nor is the cross-complaint in aid of any other proceeding. Had the defendant brought a petition for a new trial before the Superior Court for Litchfield county, and then asked simply for a temporary injunction during its pendency, a different question as to the point of jurisdiction would have been presented. But, as the case stands, the Superior Court for New Haven county having no jurisdiction to grant a new trial; no cause being shown for the issue of an injunction, except to stay proceedings until a new trial could be obtained; and no application to the only court which could grant it having been made or being in contemplation, the motion to dismiss was properly sustained.
There is no error.
In this opinion the other judges concurred.